Case 1:21-cv-00740-GBD Documenti5 Filed 06/02/21 Page1ofi1i

EXHIBIT A- CONSENT DECREE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DILENIA PAGUADA. on behalf of herself

and all others similarly situated, . 2 i oe - eg a
“ee ms
Plaintiff, Cry wae

-against- Case No.: 1:21-cv-00740

   
  

 

 

 

 

KRAFT MUSIC LTD

 

Defendant.

 

X

CONSENT DECREE

1. This Consent Decree is entered into as of the Effective Date, as defined
below in Paragraph [0, by and between the following parties: Plaintiff DILENIA PAGUADA
(“Plaintiff’), and Defendant, KRAFT MUSIC LTD (‘Defendant’). Plaintiff and Defendant
shall hereinafter be collectively referred to as, the “Parties” for the purposes and on the terms
specified herein,

RECITALS

2. Title HH of the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt, 36, prohibit
discrimination on the basis of disability in the full and equal enjoyment of the goods, services,
facilities, privileges, advantages, and accommodations by any private entity that owns, leases
(or leases to), or operates any place of public accommodation, 42 US.C. § 12182(a); 28 C.FLR.

§ 36.201 (a).

 
Case 1:21-cv-00740-GBD Documenti5 Filed 06/02/21 Page 2 of1i

*

3. On or about January 29, 2021 Plaintiff filed this lawsuit in the U.S.
District Court for the Southern District of New York entitled DILENIA PAGHUADA v. KRAFT
MUSIC LTD (Case No. 1:21 -cv-00740) (the “Action”), The Plaintiff alleged that the operative

website: wiew heuinesiccam (the “Website”), is not fully accessible to individuals with

 

disabilities in violation of Title HI of ihe Americans with Disabilities Act of 1990 (CADA”) and
the New York City Human Rights Law (*NYCHRL’).

4, Defendant expressly denies that the Website violates any federal, state or
local law, inchiding the ADA and the NYCHRL, and any other wrongdoing or liability whatsoever,
By entry into this Consent Decree, Defendant does not admit any wrongdoing.

5, This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action,

6. This Consent Decree is entered into by the Plaintiff, individually.
JURISDICTION
7. Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website, which is available through the internet to personal computers, laptops,
mobile devices, tablets, and other similar technology, Plaintiff contends that Defendant’s
Website is a service, privilege, or advantage of the Defendant’s physical locations, thus
rendering it a public accommodation subject to Title Hl of the ADA, 42 U.S.C. §12181(7);
12182(a). Defendant denies that ihe Website is a public accommodation or a place of public
accommodation or are otherwise subject to Tide [Il of the ADA.

8, This Court has jurisdiction over this action under 28 U.S.C. § 1331, and
42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree

venue is appropriate,

 
Case 1:21-cv-00740-GBD Documenti5 Filed 06/02/21 Page 3of11

AGREED RESOLUTION

9, Plaintiff and Defendant agree that it is in the Parties” best interest to
resolve the Action on mutually agreeable terms without further litigation. Accordingly. the
Parties agree to the entry of this Consent Decree without trial or further adjudication of any
issues of fact or law raised in Plaintiff's Complaint. In resolution of this action, the Parties
hereby AGREE to the following:

DEFINITIONS

10. Effective Date means the date on which this Consent Decree is entered
on the Court’s Docket Sheet following approval by the Court.

il. Reasonable Efforts means, with respect to a given goal or obligation, the
efforts that a reasonable person or entity in Defendant's position would use to achieve that goal
or obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable
Ifforts as provided for under this Consent Decree shal} be subject to the dispute resolution
procedures set forth in Paragraphs 16 through 22 of this Consent Decree. Reasonable [forts
shall be interpreted so as to not require Defendant to undertake efforts whose cost, difficulty
or impact on Defendant’s Website could constitute an undue burden, as defined in Title IIT of
the ADA bul as applied solely to Defendant’s Website - as though they are collectively a
standalone business entity, or which could result in a fundamental alteration in the manner in
which Defendant manages the Website - or the primary functions related thereto, or which

could result in a loss of revenue or traffic on the Website related operations.

 
Case 1:21-cv-00740-GBD Documenti5 Filed 06/02/21 Page 4of11

12. The term of this Consent Decree shall commence as of the Effective Date

and remain in effect for the earlier of: (a) cighteen (18) months from the [ffective Date; or (b)

the date, if any, that the regulations are adopted in the Department of Justice’s anticipated

proposed regulations for websites under Title Hl of the ADA.
GENERAL NONDISCRIMINATION REQUIREMENTS
13. Pursuant to the terms of this Consent Decree, Defendant:

a. Shall use reasonable efforts to ensure persons with a disability are
not denied (as defined under the ADA), including the Plaintiff, the
opportunity to participate in and benefit from the goods, services,
privileges, advantages, and accommodations through the Website as
set forth herein. 42 ULS.C. §12182(b)(L)(A)G); 28 CAR. 8
36.202(a);

b. shall use Reasonable Efforts to provide persons with a disabilily (as
defined under the ADA), including the Plaintiff, an equal opportunity
lo participate in or benefit from the goods, services, privileges,
advantages, and accommodations provided through the Website as
set forth herein. 42 U.S.C. § 12182(b)(2Q)(A)GI); 28 C.P.R. 8
36,202(b), and

c, shall use Reasonable Efforts to ensure that persons with a disability
(as defined under the ADA), including the Plaintiff, are not excluded,

denied services, segregated, or otherwise treated differently because

 
Case 1:21-cv-00740-GBD Document15 Filed 06/02/21 Page5of11

of the absence of auxiliary aids and services, through the Website as

set forth herein, 42 U.S.C. § 12182(b)(2)(A) Gi); 28 CLFLR. § 36,303,

COMPLIANCE WITH TITLE HLOF THE ADA

14, Web Accessibility Conformance Timeline: Defendant shall ensure full
and equal enjoyment of the goods, services, privileges, advantages, and accommodations
provided by and through the Website according to the following timeline and requirements
provided that the following dates will be extended in the instance that the Department of Justice
releases regulations for websites under Title I] of the ADA while this Consent Decree is in
effect and which contain compliance dates and/or deadlines further in the future than the dates
set forth herein:

a. Within eighteen (18) months of the Effective Date, the Defendant
shall ensure that the Website substantially conforms to the Web
Content Accessibility Guidelines 2.1 (“WCAG 2.1") in such a
manner so that the Websile will be accessible to persons with
disabilities (as defined under the ADA), including the Plaintiff,

b. Defendant shall not be responsible for ensuring that third party
content or plug-ins that are not owned by Defendant, but are
otherwise located on the Website or linked to from the Website, are
accessible or otherwise conform to WCAG 2.1.

SPECIFIC RELIEF TO PLAINTIFF
15. Specific Relief: The Plaintiff and the Defendant have agreed to settle all

matters relating to costs, damages, attorneys’ fees, experts’ fees, other financial matters,

 
Case 1:21-cv-00740-GBD Documenti5 Filed 06/02/21 Page6of 11

relating to any alleged inaccessibility of the Website through a separate agreement (the
“Settlement Agreement’),
PROCEDURES IN THE EVENT OF DISPUTES

16. The procedures set forth in Paragraphs 17 through 19 must be exhausted
in the event that (1) Plaintiff alleges that Defendant has failed fo meet its obligations pursuant
to this Consent Decree or (11) Defendant alleges that there is a criteria of WCAG 2,1 with
which it cannot substantially comply as set forth herein. There will be no breach of this Consent
Decree by Defendant in connection with such allegations until the following procedures have
been exhausted.

17, If a party believes that the other party hereto has not complied in all
material respects with any provision of the Consent Decree, that party shall provide the other
party with written notice of non-compliance containing the following information: ()) the
alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent
Decree that is not being complied with in all material respects; (111) a statement of the remedial
action sought by the initiating party; and (iv) a reasonably detailed statement of the specific
facts, circumstances and legal argument supporting the position of the initiating party, Plaintiff
will notify Defendant in writing afler the dafes for compliance set forth herein if Plaintiff
believes that the Website is in any way not compliant with this Consent Decree. Defendant
will notify Plaintiffin writing if it believes there is a criteria of this Consent Decree with which
it cannot substantially comply hereunder, All notifications must include reasonable detail and
shall be made in the manner set forth in Paragraph 22,

18. Within thirty (30) days of either Party receiving notice as described in

Paragraph 17, the other Party will respond in writing to the notice, Within fifteen (15) days of

 
Case 1:21-cv-00740-GBD Documenti5 Filed 06/02/21 Page 7 of11

receipt of the response, the Parties will meet by telephone, or in person, in an attempt to
informally resolve the issue,

19. If the issue remains unresolved within thirty (30) days of the meeting
referenced in Paragraph 18, the Parties will each have an additional thirty (30) days to select
an expert and the two experts will mutually select an independent accessibility consultant with
substantial experience in accessible website design who will evaluate the particular item(s)
raised based on whether a person, who is blind or visually impaired can adequately utilize the
Website,

20. ‘There will be no breach of this Consent Decree unless (a) the
independent accessibilily consultant, afler obtaining consent from Defendant to perform
accessibility testing, determines thal a particular item(s) cannot be accomplished by a person
with a vision related disability with one of the following browsers (in versions of which that
are currently supported by their publishers): internet Explorer, Firefox, Safari and Chrome;
and (b) Defendant fails to remedy the issue using Reasonable Efforts within a reasonable
period of time of not less than ninety (90) days of receiving the accessibility consullant's
opinion, If the accessibility consultant believes that a reasonable time using Reasonable Efforts
to remedy the items found not to be usable is longer than ninety (90) days, then the Parties
may apree on a longer time period so long as the extension is documented in writing and
executed by the Parties to this Apreement or their respective counsel. If the accessibility
consultant finds that a particular item found not to be usable cannot be remedied using
Reasonable Efforts, Defendant shall not be obligated to remedy that item and there shall be no

breach.

 
Case 1:21-cv-00740-GBD Document15 Filed 06/02/21 Page 8 of 11

21. Any of the time periods set forth in Paragraphs 17 through 20 may be
extended by mutual agreement of the Parties.
22, Any notice or communication required or permitted (o be given to the
Parties hereunder shall be given in writing by e-mail and by overnight express mail or United
States first class mail, addressed as follows;
For PLAINTIFF: Mars Khaimov, Esq.
Mars Khaimov Law, PLLC
10826 64th Avenuc, Second Floor

Forest Hills, New York 11375
Tel: (929) 324-0717

Far DEFENDANT: Adam G. Guttell, Esq.
JACKSON LEWIS P.C.
58 South Service Road, Suite 250
Melville, New York 11747
Tel: (631) 247-0404
adam, guttell @jacksonlewis.com

23. No modification of this Consent Decree shall be effective unless in
writing and signed by authorized representatives of all Parties,
ENFORCEMENT AND OTHER PROVISIONS
24. The interpretation and enforcement of this Consent Decree shall be
governed by the laws of the State of New York.
25. ‘This Consent Decree contains the entire agreement of the Plaintiff and
the Defendant concerning the subject matter described in Paragraph 3, other than the terms of

the Settlement Agreement, and no other statement, promise, or agreement, either written or

oral, made by any party or agent of any party, that is not contained in this Consent Decree, and

 
Case 1:21-cv-00740-GBD Documenti15 Filed 06/02/21 Page9ofii

concerns the subject matter described in Paragraph 3, shall be enforceable, other than the
settlement Agreement,

26, If any provision of this Consent Decree is determined to be invalid,
unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated
to reflect as nearly as possible and to the fullest extent permitted by applicable law its original
intent and shalf not, in any event, affect any other provisions, all of which shall remain valid
and enforceable to the fullest extent permitted by applicable law.

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

27, The Parties to this Consent Decree expressly intend and agree that this
Consent Decree shall inure to the benefit of all persons with a disability as defined by the
ADA, indicating those with vision related disabilities, which disabled persons shall constitute
third-party bencficiarics to this Consent Decree.

28. The signatories represent that they have the authority to bind the
respective parties, Plainliff and Defendant to this Consent Decree.

CONSENT DECREE HAS BEEN READ

29. Consent Decree has been carefully read by each of the Parties, and its
contents are known and understood by each of the Parties. This Consent Decree is signed freely
by each party executing it. The Parties cach had an opportunity to consult with their counsel
prior to executing the Consent Decree, Given Plaintiff is visually impaired it is permissible for
her to electronically sign the Consent Decree by confirming in email that she agrees to all of its

terms or DocuSign or use a comparable program.

 
Case 1:21-cv-00740-GBD Document1i5 Filed 06/02/21 Page 10 of il

Intending to be legally bound, the PARTIES have executed this Agreement.

PLAINTIFF:

   

Dated: April 30 __, 2021 | '
DIFENIA PAGUADA

 

DEFENDANT: KRAFT MUSIC LTD
Dated: Apo/ 32,202) By: Ke, iam

Title: Firth 7

 

APPROVED AS TO FORM AND CONTENT:

 

 

Dated: 4/30 (2, By:

Mars Khaimov 45q.

10826 64th Avenue. Second Floor
Forest Hills, New York 11375
Attorneys for Plaintiff

JACKSON LEWIS, P.C.

Dated: 9224 By: (haloes nh Mutbee

Adam G. doi) td. Esq.

58 South Service Road, Sutte 250
Melville. New York 11747
Attorneys for Defendant

 
Case 1:21-cv-00740-GBD Document15 Filed 06/02/21 Page il1of11

COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE
THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts
and having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:
1) This Court has personal jurisdiction over Plaintiff and Defendant for the

purposes of this lawsuit pursuant to 28 U.S.C. §$ 1331;

2) The provisions of this Consent Decree shall be binding upon the Parties,
3) Entry of this Consent Decree is in the public interest,
4) This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other
pleading in this lawsuit, nor does it constitute any finding of liability against Defendant:
5) The Plaintiff is acting as a private attorney general in bringing this lawsuit and
enforcing the ADA, and
6) This Consent Decree shall be deemed as adjudicating, once and for all, the
merits of cach and every claim, matter, and issue that was alleged, or could have been alleged
by Plaintiff based on, or arising out of, or in connection with, the allegations in the Complaint.
NOW THEREFORE, the Court approves the Consent Decree and in doing so
specifically adopts it and makes it an Order of the Court,
— 30 -
DONE AND OREDERED in Chambers at gq wn __ this S day of

(UF
sd pr . 202)

Pe an 09 108 Guage 8 Done
USIPED BAT! ES DISTRICT JUDGE

 

 

Ce: Counsel of record via CM/ECF

 
